                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                               :
LENROY LAURANCE,               :
                               :    No. 18-cv-17522 (NLH)
               Petitioner,     :
                               :
               v.              :    OPINION
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al.    :
                               :
               Respondents.    :
                               :

APPEARANCE:
Lenroy Laurance, No. 000407603-E/721751
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner Pro se

HILLMAN, District Judge

     Pro Se Petitioner Lenroy Laurance, a prisoner presently

incarcerated at the New Jersey State Prison in Trenton, New

Jersey, files this writ of habeas corpus under 28 U.S.C. § 2254,

to challenge a 2011 New Jersey state court conviction.

     Local Civil Rule 81.2 provides:

          Unless prepared by counsel, petitions to this
          Court for a writ of habeas corpus . . . shall
          be in writing (legibly handwritten in ink or
          typewritten), signed by the petitioner or
          movant, on forms supplied by the Clerk.

L. Civ. R. 81.2(a).   Petitioner did not use the habeas form

supplied by the Clerk for § 2254 petitions, i.e., AO 241

(modified):DNJ-Habeas-008(Rev.01-2014).
     As a result, the Court will administratively terminate this

matter and require Petitioner to submit his Petition on the

correct form.   An appropriate order follows. 1



Dated: December 28, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




1 Without making any findings, the Court notes that § 2254
requires that all grounds must first be exhausted in state
court, 28 U.S.C. § 2254(b), and the petition must be filed
within one year of the conviction becoming final, 28 U.S.C. §
2244(d)(1).
                                 2
